I dissent from the order denying a rehearing. I think the words written in the printed form of guaranty before it was executed by Mr. Allison ("to cover shipments 2 Ransome mixersto Mexican Petroleum Co." etc.) ought to be allowed some effect, and controlling effect — in construing his obligation — especially when it appears that it was given to secure credit for the shipment to which those words refer, and for no other consideration except the merely nominal consideration of one dollar.
The full price of the mixers having been paid, I do not think the defendant is liable for the general indebtedness of the Weber-Duller Co. to plaintiff's assignor.